Citation Nr: 0918861	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-38 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fungus disorder.

4.  Whether clear and unmistakable error (CUE) was committed 
in a May 1977 decision that denied service connection for a 
nervous disorder.

5.  Whether clear and unmistakable error (CUE) was committed 
in a May 1977 decision that denied service connection for a 
fungus disorder.


REPRESENTATION

Appellant represented by:	Dennis Pash, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

By the March 2004 decision, the RO denied the Veteran's 
claims that CUE was committed in a May 1977 rating decision 
that denied service connection for a nervous disorder and for 
a fungus disorder.  Although it does not appear that the 
Veteran's substantive appeal of the issues was timely filed 
subsequent to a June 2005 statement of the case (SOC), there 
is no indication that the RO closed the appeal for failure to 
respond to the SOC.  See 38 C.F.R. § 19.32 (2008); see also 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) 
(holding that where the RO did not close the appeal, treated 
the filing as timely, and notified the Veteran that his 
appeal was timely, the Board was not deprived of 
jurisdiction); Rowell v. Principi, 4 Vet. App. 9, 17-18 
(1993) (holding that the Board was not deprived of 
jurisdiction where the RO treated an appeal as timely and did 
not close the appeal). Thus, the two CUE issues are before 
the Board.



Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the CUE claims 
in June 2005.  Because the evidence is not pertinent and does 
not have a bearing on CUE issues, a remand to the RO for a 
supplemental statement of the case is not required for these 
two issues.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).

By the June 2005 decision, the RO reopened previously denied 
claims of service connection for a nervous disorder and a 
fungus disorder.  Ultimately, the two claims were denied on 
the merits.  When adjudicating the fungus issue, the RO 
included a denial of service connection for porphyria cutanea 
tarda.  Because a claim of service connection for porphyria 
cutanea tarda was never previously adjudicated, the Board 
finds that the claim is properly treated as a new claim that 
is separate and distinct from the previously denied fungus 
claim.

(The decision below addresses the Veteran's clear and 
unmistakable error claims.  Additionally, by the decision 
below, previously denied claims of service connection for a 
psychiatric disability and a fungus disorder are reopened.  
The underlying claims of service connection are the subject 
of a remand that follows the decision.  The claim of service 
connection for porphyria cutanea tarda is also addressed in 
the remand.)


FINDINGS OF FACT

1.  By a May 1977 rating decision, the RO denied the 
Veteran's claims of service connection for a nervous disorder 
and a fungus disorder.  The Veteran did not appeal the 
decision.

2.  Evidence received since the May 1977 decision relates to 
unestablished facts necessary to substantiate the claims of 
service connection for a nervous disorder and a fungus 
disorder and it raises a reasonable possibility of 
substantiating the underlying claims.



3.  The Veteran has not set forth a specific allegation of 
error in the May 1977 rating decision that denied service 
connection for a nervous disorder and for a fungus disorder; 
his claims amount to no more than a generalized disagreement 
with the outcome of the May 1977 decision.


CONCLUSIONS OF LAW

1.  The May 1977 decision, which denied service connection 
for a nervous disorder and for a fungus disorder, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1976).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a nervous 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a fungus 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  The claim that the May 1977 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
a nervous disorder is not valid.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).

5.  The claim that the May 1977 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
a fungus disorder is not valid.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen Previously Denied Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The Veteran contends that service connection is warranted for 
a psychiatric disability, specifically for posttraumatic 
stress disorder (PTSD).  He also contends that service 
connection is warranted for a fungus disorder.  The Veteran 
states that he currently has the claimed disabilities and 
that they are the result of his active military service.

The Veteran originally filed an application for benefits, 
including service connection for a nervous disorder and a 
fungus infection, in April 1977.  By a May 1977 rating 
decision, the RO denied the claims.  The Veteran did not 
appeal the decision and it became final.  See 38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

In September 2003, the Veteran filed a petition to reopen his 
claims of service connection, claimed as PTSD and fungus.  By 
the June 2005 rating decision, the RO reopened the previously 
denied claims, but nonetheless denied the claims on the 
merits.  The appeal of that decision is the basis for these 
two issues that are now before the Board.

The Board finds that these two service connection claims on 
appeal are indeed subject to the finality of the previous 
decision because they constitute claims for disabilities that 
are identical to the disabilities that were addressed in the 
May 1977 decision.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed 
Cir. 2008) (holding that claims for disabilities based upon 
distinctly diagnosed diseases or injuries, such as conductive 
hearing loss and sensorineural hearing loss, must be 
considered separate and distinct claims).

On its face, the fungus claim is clearly identical.  In the 
May 1977 decision, although the disability was characterized 
as "nervous condition," the RO appeared to address whether 
service connection was warranted for any or all psychiatric 
disabilities.  Thus, even though the Veteran has since 
characterized his psychiatric claim as pertaining to PTSD, 
the Board does not consider the claim to be separate and 
distinct.  The claim is the same that was claimed in April 
1977 and adjudicated in May 1977.  See, e.g., Ashford v. 
Brown, 10 Vet. App. 120 (1997).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the May 1977 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the May 1977 decision 
included:  service treatment records and an application for 
benefits from the Veteran.

In denying both claims in May 1977, the RO determined that 
there was no evidence of the current existence of the claimed 
conditions.  That is, the evidence then of record did not 
show a current disability.  The RO relied on the Veteran's 
April 1973 separation examination that showed no psychiatric 
or skin abnormality.  In light of the prior final decision, 
the claims could be reopened with the submission of new and 
material evidence that pertains to the current disability 
element of a service connection claim.

Since the May 1977 decision, the new evidence that has been 
added to the record includes:  service treatment and 
personnel records; treatment records from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee, dated from July 
2003 to July 2007; private treatment records from Dermatology 
Specialists, dated from April 2004 to July 2007; and letters, 
statements, and hearing testimony from the Veteran, his wife, 
and his representative.

A review of the new evidence reveals that the Veteran has 
been treated for psychiatric symptoms at the Mountain Home 
VAMC.  The records contain diagnoses of PTSD and depression.  
The Veteran has also been treated for skin problems at the 
Mountain Home VAMC and Dermatology Specialists.  His skin 
problems have primarily been identified as porphyria cutanea 
tarda.  However, at times the Veteran presented with 
unidentified symptoms involving the skin that could 
potentially constitute a fungus.

The Board finds that the VA and private treatment records 
constitute new and material evidence in connection with the 
Veteran's claims of service connection for a psychiatric 
disability and a fungus disorder.  It is new because the 
evidence was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the 
current disability element of a service connection claim.  
The absence of a current disability was the primary reason 
the claims were denied in the May 1977 RO decision.  The 
evidence does not in and of itself substantiate the claims; 
however, it relates to an unestablished fact necessary to 
substantiate the claims and it raises a reasonable 
possibility of substantiating the claims.

Accordingly, the claims of service connection for a 
psychiatric disability and a fungus disorder are reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claims of service connection in the 
remand section following the decision.

II. Clear and Unmistakable Error

As discussed previously, the Veteran submitted an application 
for benefits in April 1977 wherein he claimed service 
connection for a nervous condition and a fungus infection.  
By a May 26, 1977 rating decision, the RO denied service 
connection for a nervous disorder and for a fungus disorder.  
As described in the previous section, the May 1977 decision 
is final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 19.118, 19.153 (1976).

In the May 1977 decision, the service connection claims were 
denied because the RO determined that there was no evidence 
of a then-current disability.  The RO relied primarily on the 
Veteran's April 1973 separation examination that showed no 
skin or psychiatric abnormality.

In September 2003, when the Veteran filed his present claims 
regarding CUE in the May 1977 decision, he stated that he 
believed there was CUE in VA's denial of his claim[s] in 1976 
(sic).

Previous determinations which are final and binding, 
including degree of disability, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and/or evaluation of evidence 
(a disagreement as to how the facts were weighed or 
evaluated).  The Court has held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has 
held that VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994) (VA's breach of duty to assist caused 
incomplete record but not incorrect record).

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, the Veteran has not otherwise contended that the 
statutory or regulatory provisions extant at the time of the 
May 1977 decision were not correctly applied.  He has not 
identified any facts that were not before the adjudicator.  
The Veteran's contention amounts to no more than a 
generalized disagreement with the denials of service 
connection in the decision.  As noted above, a general 
disagreement as to the outcome of a decision is not the type 
of specific error that is necessary to constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44.

Consequently, the Board finds that the requirements for a 
valid claim of CUE in the May 1977 rating decision have not 
been satisfied.  Neither the Veteran nor his representative 
has provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error, the result of the RO's 
May 1977 decision would have been manifestly different.  In 
order to raise a valid claim of CUE, the claimant needs to 
provide specific reasons as to why any alleged error was 
outcome-determinative.  See Bustos, 179 F.3d at 1381.  
Therefore, the Board finds that the Veteran has not made a 
valid CUE claim with respect to the May 1977 rating decision 
regarding both the nervous disorder and fungus disorder 
issues.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The two 
CUE claims must therefore be dismissed without prejudice to 
re-filing.  See Simmons, 17 Vet. App. at 114.

Lastly, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable to a 
claim based on CUE.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. 
App. 165 (2001)).  In Livesay, the Court noted that 
allegations of CUE are not conventional appeals and are 
fundamentally different from other kinds of action in the VA 
adjudicative process.  Because the Veteran is not pursuing a 
claim for benefits, but rather is collaterally attacking a 
prior final decision, the duties to notify and assist as set 
forth in the VCAA are not applicable.  15 Vet. App. at 178-
79.


ORDER

The Veteran's claim of service connection for a psychiatric 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.

The Veteran's claim of service connection for a fungus 
disorder is reopened; to this limited extent, the appeal of 
this issue is granted.

The claim that the May 1977 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
nervous disorder is dismissed without prejudice to re-filing.

The claim that the May 1977 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
fungus disorder is dismissed without prejudice to re-filing.


REMAND

The Board finds that further development is necessary 
regarding the reopened claims of service connection for a 
psychiatric disability and a fungus disorder, as well as the 
claim of service connection for porphyria cutanea tarda 
(PCT).

The VCAA provides for a duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The Veteran should be sent be sent a new VCAA letter 
notifying him of the information and evidence necessary to 
substantiate claims of service connection for a psychiatric 
disability (including specific notice concerning a PTSD 
claim) and a fungus disorder.  This is so in light of the 
reopening of these two claims.  38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The new VCAA letter should also notify the Veteran of the 
information and evidence necessary to substantiate a claim of 
service connection for PCT (including on the basis of 
exposure to herbicide agents).  Notice is required for this 
issue because the PCT claim should be treated as a separate 
claim and the Veteran has not yet received a notice letter 
identifying this particular issue.

It appears that the Veteran continues to receive regular 
treatment at the Mountain Home VAMC.  Updated treatment 
records should be obtained from that facility.

The Veteran indicated that he received treatment from the 
same facility in the summer of 1974.  The treatment was 
apparently for a nervous condition and a skin rash.  In 
November 2004, the RO requested records from 1974 to 2003 
from the Mountain Home VAMC.  The facility responded that it 
had no record of the Veteran having been treated at the 
facility and that the request was being returned.  The 
response is peculiar given that the Veteran has regularly 
received treatment there.  In fact, some records from 2003 
have already been provided.  Based on the response from the 
VAMC, the Board cannot conclude that the records from 1974 do 
not exist.  See 38 C.F.R. § 3.159(c)(2).  Further requests 
should be made in an attempt to obtain the potentially 
relevant records, including a search of archived or retired 
records.

The Veteran has identified Dermatology Specialists in 
Knoxville, Tennessee, as a private treatment provider 
possessing potentially relevant evidence, particularly 
regarding the PCT claim.  Several records from Dermatology 
Specialists have already been submitted by the Veteran.  A 
request for records should be sent to the treatment provider 
in order to obtain any additional relevant evidence.

In October 2004, the Veteran identified several other 
treatment providers that may possess relevant evidence 
regarding his claims.  When the VCAA letter is sent to the 
Veteran, he should be asked to provide more detailed 
information concerning past treatment providers if he wishes 
to have VA make reasonable efforts to assist him in obtaining 
such records.  See 38 C.F.R. § 3.159(c)(1).

In June 2006, the Veteran's representative submitted a letter 
from the Social Security Administration (SSA) indicating that 
the Veteran is receiving disability benefits.  Records should 
also be requested from SSA.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).

With respect to service treatment records, the RO obtained a 
seemingly incomplete handful of records in May 1977.  In 
support of his claim, the Veteran submitted copies of several 
additional service treatment records.  Having a complete set 
of available service treatment records is essential when 
adjudicating service connection claims.  Further requests to 
the appropriate federal custodians and to the Veteran should 
be made in order to obtain any additional service treatment 
records.

In regards to the claim of service connection for a 
psychiatric disability, the Veteran primarily asserts that he 
has PTSD as a result of stressful experiences during his 
active military service while he was stationed in the 
Republic of Vietnam.  As noted previously, VA medical records 
show treatment for psychiatric symptoms at the Mountain Home 
VAMC and that the Veteran has been diagnosed with PTSD and 
depression.

A review of the available service treatment records is 
negative for complaints of or treatment for mental health 
symptoms.  An in-service diagnosis of a psychiatric 
disability is absent from the record.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

Prior to his hearing, the Veteran did not provide the RO with 
the basic information necessary to conduct a search in order 
to assist in verifying any claimed in-service stressor with 
an agency such as the United States Army and Joint Services 
Records Research Center (JSRRC).  The Veteran reported to VA 
medical professionals that he was generally involved in 
combat, including firefights where he killed the enemy.  He 
stated that he was on convoys that were ambushed and he was 
stationed where there was incoming mortar fire.  The Veteran 
also reported witnessing fellow service members who were 
wounded and seeing several dead bodies.

At his hearing, the Veteran submitted statements identifying 
two stressful incidents in greater detail.  According to the 
Veteran, both incidents took place while he was assigned to 
the 73rd Signal Battalion, 556th Signal Company in Vietnam.  
The Veteran stated that the first stressor took place on 
August 14, 1970 at "Camlee airstrip on top of Long Bein 
Mountain."  He stated that he had been in Vietnam for no 
longer than about one month.  The company was waiting in 
Camlee for a motor pool to be built in DaLat.  On that day, 
the area was overrun by the Vietcong who cut through the 
razor wire and invaded while his unit was sleeping.  In the 
course of the ensuing firefight, the Veteran came across an 
enemy soldier who had a weapon, and the Veteran fired on him, 
which killed the enemy instantly.

According to the Veteran, the second incident took place when 
he was a part of a convoy of about ten trucks heading to Cam 
Ranh Bay from DaLat.  The convoy was ambushed at "Claymore 
Alley," a mountain range between DaLat and "Pr'line."  A 
rocket attack was part of the ambush.  The Veteran stated 
that a firefight ensued and he took fire from the enemy.  
Eventually, the 25th Infantry arrived to aid the convoy.  The 
Veteran stated that he was treated at Cam Ranh Bay for 
shrapnel in the right arm that was from the rocket attack.  
No specific date range was provided for the second alleged 
stressor.

Given the Veteran's more detailed reports of his claimed 
stressors, the incidents should be verified to the extent 
possible through research such as what is provided by JSRRC.  
The Board notes that corroboration of every detail of a 
stressor, including a veteran's personal participation, 
defines "corroboration" too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the veteran's participation (i.e., to not controvert a 
veteran's assertion that he was present when it is 
established that his unit was present at the incident).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not been afforded a VA examination in 
connection with the claim of service connection for a 
psychiatric disability.  On remand, the Veteran should be 
scheduled for a VA psychiatric examination, to include 
psychological testing, in order to determine whether he in 
fact has PTSD and, if so, whether the disability is 
attributable to any verified in-service stressor(s).  An 
examination is also important in order to identify any other 
psychiatric disability (such as depression) and to determine 
whether any such disability is otherwise attributable to the 
Veteran's active military service.

With respect to the claim of service connection for a fungus 
disorder, the Veteran has been treated for skin problems at 
the Mountain Home VAMC and Dermatology Specialists, as 
previously noted.  Some of the symptoms have been 
unidentified and possibly signify the claimed condition.

Copies of service treatment records submitted by the Veteran 
show instances of in-service treatment for complaints of skin 
problems.  In May 1972, the Veteran was treated for a rash at 
Fort Benning, Georgia.  In August 1972, he was seen again for 
a rash in the dermatology clinic.  He was diagnosed with 
tinea versicolor and tinea corporis.  The Veteran was treated 
for tinea versicolor and tinea corporis in September 1972 as 
well.  Of note, the Veteran was also treated for mosquito 
bites to the hands and forearms in August 1970.

In view of this evidence, and the Veteran's statements that 
he has experienced skin problems since his military service, 
he should be scheduled for a VA dermatological examination in 
connection with the claim.  See McLendon, 20 Vet. App. at 81.  
The examiner should identify the Veteran's current skin 
disabilities, including any fungus disorder, including tinea 
versicolor or tinea corporis.  An opinion should be requested 
in order to determine whether any identified condition is 
attributable to the Veteran's active military service, 
including the documented in-service skin treatment.

In regards to the claim of service connection for PCT, the 
Veteran maintains that he had PCT in service or that it 
developed as a result of his exposure to herbicide agents, 
such as Agent Orange, during his military service in Vietnam.

In addition to service connection on a direct basis, if a 
veteran was exposed to an "herbicide agent" during active 
military, naval, or air service, certain diseases, such as 
PCT, are presumed to be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) (2008) are met, even though there 
is no record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Although PCT is listed as a disease associated with exposure 
to herbicide agents, the regulations provide that PCT must 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Personnel records document the Veteran's military service in 
Vietnam from July 14, 1970 to January 27, 1972.  Thus, he 
served in Vietnam during the requisite time period.  Because 
there is no affirmative evidence to the contrary, the Board 
presumes that he was exposed to herbicide agents during that 
time period.  However, the evidence of record does not 
currently show that the requisite manifestation of PCT 
occurred in the manner required by the regulations for 
presumptive service connection.  

Even if the provisions pertaining to exposure to herbicide 
agents are not met, a veteran is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).

Because service connection may still be warranted on a direct 
basis, the VA skin examination should also address the 
Veteran's PCT claim.  An opinion should be requested in order 
to determine whether the Veteran has PCT that is attributable 
to his active military service, including his presumed 
exposure to herbicide agents such as Agent Orange.  An 
opinion is also important to determine if the Veteran has PCT 
that is of post-service onset.  Notably, the VA and private 
treatment records involving the skin contain comments from 
medical professionals that there may be a link between the 
Veteran's PCT and his non-service-connected hepatitis C.  
This possible relationship should be discussed by the 
examiner.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for a psychiatric disability, a fungus 
disorder, and PCT.  Specific notice with 
regard to substantiating a PTSD claim and 
a claim based on exposure to herbicide 
agents should be included.  Include 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.

In the letter, ask the Veteran to submit 
all service treatment records that he has 
in his possession.  Additionally, ask the 
Veteran to provide the requisite 
information necessary for VA to assist 
him in obtaining any relevant evidence 
from a private treatment provider, 
particularly those identified by him in 
October 2004.  .  The Veteran and his 
representative should be given an 
opportunity to respond to the letter, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since May 2007) from 
the Mountain Home VAMC and associate the 
records with the claims folder.

3.  Request records dated in 1974 from 
the Mountain Home VAMC in accordance with 
38 C.F.R. § 3.159(c)(2).  If necessary, a 
search of archived or retired records 
should be made.

4.  Request treatment records from 
Dermatology Specialists in Knoxville, 
Tennessee.  Obtain a release from the 
Veteran as necessary.

5.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

6.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate government custodian, and 
request any additional service treatment 
records pertaining to the Veteran.

7.  Undertake any necessary development 
to independently verify the Veteran's 
alleged stressful experiences (see 
stressor discussion above), to include 
contacting the JSRRC or other appropriate 
agency.  Any additional action necessary 
for independent verification of the 
particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  
If a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

8.  After completing the above 
development, schedule the Veteran for a 
VA psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

Psychological testing should be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).

The examiner should also identify the 
Veteran's other psychiatric disabilities, 
if any.  The examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current 
psychiatric disability that is 
attributable to his active military 
service.  An opinion should be provided 
for each identified psychiatric 
disability.

9.  Schedule a VA dermatological 
examination to determine the nature and 
etiology of any skin disability.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies should be conducted.  The 
examiner should take a complete history 
from the Veteran's time in service to the 
present.  Identify the Veteran's current 
skin disabilities, including any fungus 
disorder.  Confirm whether the Veteran 
has PCT.  With respect to any diagnosed 
skin disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any skin disability is 
related to exposure to herbicide agents, 
such as Agent Orange, or in any other way 
related to the Veteran's active military 
service, to include the tinea versicolor 
and tinea corporis documented in the 
service treatment records.  The 
possibility of post-service onset should 
also be addressed-the examiner should 
discuss the comments that indicate that 
the Veteran's PCT might be linked to 
hepatitis C.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  An opinion should be 
provided for each identified skin 
disability.

10.  After the requested examinations 
have been completed, the reports should 
be reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

11.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a psychiatric disability, 
a fungus disorder, and PCT.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


